RENDERED: MAY 21, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0497-MR

SHAUN FRY                                                           APPELLANT


                 APPEAL FROM MCLEAN CIRCUIT COURT
v.                HONORABLE BRIAN WIGGINS, JUDGE
                       ACTION NO. 14-CR-00008


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND K. THOMPSON, JUDGES.

ACREE, JUDGE: Shaun Fry appeals the McLean Circuit Court’s April 22, 2020

order revoking his probation. We affirm.

                                BACKGROUND

            On January 13, 2014, a grand jury indicted Fry on charges of second-

degree criminal possession of a forged instrument and being a first-degree

persistent felony offender. Following indictment, the Commonwealth made Fry an
offer for a plea of guilty, which Fry accepted. His sentence would be one to five

years, enhanced to five to ten years to run consecutively with any pending change;

however, the Commonwealth would not oppose any motion for shock probation

after Fry served 150 days. The circuit court entered its final judgment to that effect

on February 26, 2014.

               On August 5, 2014, the circuit court entered an order granting Fry’s

motion for shock probation.1 The order provided for Fry’s immediate release and

for him to be placed on probation for five years from the date of the release. Fry

was not released until December 10, 2014.2 Fry’s probation officer conducted

administrative supervision.

               Things changed four years later when Fry was discovered to have

used methamphetamine. In lieu of probation revocation, graduated sanctions were

put in place and the level of Fry’s probation supervision increased from

administrative to moderate.




1
  The record on appeal does not include this motion. It is the appellant’s responsibility to present
a “complete record” before this Court on appeal. Steel Technologies, Inc. v. Congleton, 234
S.W.3d 920, 926 (Ky. 2007). Further, “[i]t has long been held that, when the complete record is
not before the appellate court, that court must assume that the omitted record supports the
decision of the trial court.” Commonwealth v. Thompson, 697 S.W.2d 143, 145 (Ky. 1985).
Therefore, we must assume the circuit court’s order was correct in all its pertinent
representations.
2
 It is unknown why it took an additional five months to release Fry after issuance of the circuit
court’s order.

                                                -2-
               On June 4, 2019, Fry was arrested and charged with burglarizing his

wife’s apartment and assaulting her and her boyfriend.3 The Commonwealth

moved to revoke Fry’s probation on June 24, 2019. The parties appeared before

the circuit court July 22, 2019. By then, the complaining witnesses to the June 4,

2019 alleged felonies recanted and the Commonwealth declined to prosecute.

               Fry admitted under oath that he violated his probation by using

methamphetamines. Based on the totality of the evidence, Fry and the

Commonwealth agreed to a graduated sanction in lieu of probation revocation.

The court entered an order reflecting that agreement. Fry “agreed to serve sixty

(60) days, complete an extended rehabilitation program without any violation, and

extending his probation for one more year until August 7, 2020.” (Fry’s Motion to

Dismiss, R. at 77). The court order is signed by the judge, Commonwealth, and

Fry’s attorney. Fry began rehab at the approved CenterPoint drug rehabilitation

facility.




3
  The record reveals the scene of the alleged crimes was the residence of Fry’s estranged wife.
Police were called to the scene by Jacob Miller, who informed police that Fry “came to the
residence and started a fight with his wife, Lauren Fry, and her boyfriend, Brandon Carter. . . .
Officers then met Shaun Fry coming out of the front door, with blood on his person, and he was
immediately detained.” Fry’s wife suffered “a cut to her left arm” and Carter had locked himself
in the bedroom. After being Mirandized, Fry volunteered his version of events, that “he came to
the residence to bring Lauren some rent money . . . discovered Lauren in bed with Brandon
sitting up, using drugs. . . . [T]he two began to fight and he struck Brandon in the face with his
fists. . . . Lauren then came into the bedroom with a large knife . . . swung at him with the knife
and missed, but cut herself on the arm.” (Record (R.) at 37).

                                                -3-
             On February 3, 2020, Fry’s probation officer “was notified by

CenterPoint staff that Mr. Fry was being terminated [from its rehabilitation

program] for testing positive for Methamphetimines.” (Violation of Supervision

Report, R. at 68). The Commonwealth filed another motion to revoke Fry’s

probation. Fry responded by filing a motion to dismiss the Commonwealth’s

motion because the court order extending his probation was void ab initio for lack

of jurisdiction. At the hearing, the court denied Fry’s motion because Fry

knowingly and voluntarily agreed, on the record, to an extension of probation.

This appeal followed.

                           STANDARD OF REVIEW

             Jurisdiction is a question of law, and our review is de novo. Caesars

Riverboat Casino, LLC v. Beach, 336 S.W.3d 51, 54 (Ky. 2011) (citing

Appalachian Regional Healthcare, Inc. v. Coleman, 239 S.W.3d 49, 53-54 (Ky.

2007)). Furthermore, “[s]tatutory interpretation raises pure questions of law, so

our review is de novo, meaning we afford no deference to the decisions below.”

Department of Revenue, Finance and Admin. Cabinet v. Cox Interior, Inc., 400

S.W.3d 240, 242 (Ky. 2013) (citation omitted).

                                    ANALYSIS

             Fry argues the circuit court erred by: (1) entering the order of shock

probation without jurisdiction; (2) imposing a probation term longer than five years


                                         -4-
in violation of KRS4 533.020(4); and (3) revoking his probation after he

successfully completed graduated sanctions. These arguments lack sufficient merit

to disturb the circuit court’s order.

                Fry claims the circuit court’s orders regarding his probation are void

because the court was without jurisdiction when it originally placed him on shock

probation. However, Fry waived this argument.

                Recently, the Supreme Court of Kentucky held that jurisdiction for

shock probation can be waived. Martin v. Commonwealth, 576 S.W.3d 120, 121

(Ky. 2019). This is because shock probation requires a court to have particular-

case jurisdiction. “A court’s power to affect its own judgment [constitutes]

jurisdiction over a particular case. Such questions go more accurately to the

propriety of the exercise of jurisdiction rather than to the existence of jurisdiction.”

Commonwealth v. Steadman, 411 S.W.3d 717, 722-23 (Ky. 2013).

                In Martin, the Commonwealth appealed the trial court’s grant of

shock probation, arguing the trial court lacked jurisdiction to do so. But the

Commonwealth failed to present that challenge to the trial court. The Supreme

Court stated, “‘[P]articular-case jurisdiction is subject to waiver.’ Because the

Commonwealth ‘did not raise th[is] jurisdictional issue until appeal[, the

Commonwealth] waived any issue relating to particular-case jurisdiction.’”


4
    Kentucky Revised Statutes.

                                            -5-
Martin, 576 S.W.3d at 122 (quoting first Steadman, 411 S.W.3d at 724, and next

Kelly v. Commonwealth, 554 S.W.3d 854, 861 (Ky. 2018)).

             Fry failed to complain then that the circuit court lacked jurisdiction.

Instead, he accepted and enjoyed the privilege of shock probation for almost the

entirety of the probationary period. Only when his conduct led to the possibility of

probation revocation did he raise the untimely jurisdiction question. Fry waived

this objection to the circuit court’s exercise of jurisdiction in his case.

             Fry also contends the court’s order extending probation is void for

violating KRS 533.020(4)’s prohibition on probation longer than five years. We

disagree; Fry waived this argument, as well. Although Fry is correct that KRS

533.020(4) does not permit a court to unilaterally impose upon a defendant a

probationary period exceeding five years, nothing prevents a defendant’s knowing

and voluntary agreement to such an extended period. Commonwealth v. Griffin,

942 S.W.2d 289, 291 (Ky. 1997). That is what happened here – an arm’s length

negotiation leading to an agreement that benefitted Fry as much as anyone. We see

nothing to distinguish Fry’s argument from that made by the defendant in Griffin.

             That brings us to Fry’s last argument—that the court had no authority

to extend his probation because he completed the graduated sanctions. Again, this

argument has no merit. Fry acknowledged he violated the terms of his probation

and agreed to serve 60 days in the Detention Center and extend his probation by


                                           -6-
twelve months. He accepted those terms, continued probation, and did not take

issue until he again was faced with probation being revoked.

             Furthermore, the record contradicts Fry’s allegation that he completed

graduated sanctions. Quite to the contrary, his sanctions expressly included a drug

rehabilitation program which the record shows he clearly failed to complete.

             Our Supreme Court held in Commonwealth v. Jennings, 613 S.W.3d

14 (Ky. 2020), that accepting probation and failing to challenge the restrictions at

the time it was imposed is fatal to a request for relief. Fry should have raised the

issue at the time he agreed to his extended probation period.

                                    CONCLUSION

             For the foregoing reasons, we affirm the McLean Circuit Court’s

orders regarding Fry’s probation.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

John F. Bennett                            Daniel J. Cameron
Owensboro, Kentucky                        Attorney General of Kentucky

                                           Courtney J. Hightower
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -7-